The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Alturi et al., US 2018/0050686 A1 teaches a hybrid vehicle propulsion includes an engine and a first electric machine, where each is configured to selectively provide torque to propel the vehicle. The propulsion system also includes a second electric machine coupled to the engine to provide torque to start the engine from an inactive state. A high-voltage power source is configured to power both of the first electric machine and the second electric machine over a high-voltage bus. The propulsion system further includes a controller programmed to deactivate the engine and propel the vehicle using the first electric machine in response to the vehicle being driven at a steady-state speed for a predetermined duration of time. The controller is also programmed to restart the engine using the second electric machine powered by the high-voltage power source.
Regarding independent claim 1, Alturi taken either independently or in combination with the prior art of record fails to teach or render obvious the controller is configured to prohibit the boost setting when a power margin for boosting becomes equal to or lower than a first power margin value during execution of the hybrid-electric-vehicle traveling mode, the power margin for the boosting corresponding to a degree of power margin that maintains a boost state with respect to a capacity limit of the direct-current-to-direct-current converter, the boost state including a state in which the output current is higher than the reference threshold, and prohibit the boost setting when the power margin for the boosting becomes equal to or lower than a second power margin value during execution of the electric-vehicle traveling mode, the second power margin value being different from the first power margin value in conjunction with the other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668